By the Court.

McDonald J.
delivering the opinion.
This cause must be determined by the return of the Sheriff, which was not controverted. According to that return, the money in his hands, belonged exclusively to Lane, Banks & Co., and no part belonged to Wiley, Banks & Co. The mortgage was assigned to Wiley, Banks & Co., and to Lane, Banks & Co., tinder an agreement that Wiley, Banks & Co., were to be first paid. They had been paid in full, and of course, had no further claim upon the fund. The Court below directed the money oí Lane, Banks & Co., or a part of it, to be applied to cost, executions against Wiley, Banks & Co. Executions or judgments against Wiley, Banks-& Co., could have no lieu on the property or money of Lane, Batiks & Co., and could not he levied on it, in the hands of the officer or elsewhere, and to order money of Lane, Banks & Co., to be applied to the payments of judgments of Wiley, Banks & Co., is erroneous, and the judgment to the Court below to that effect must be reversed.
Judgment reversed.